Title: From Alexander Hamilton to Jeremiah Olney, 29 September 1792
From: Hamilton, Alexander
To: Olney, Jeremiah



Sir,
Treasury DepartmentSeptember 29th 1792

I am to acknowledge the receipt of your letter of the 18th of August last, relative to seven Puncheons of Foreign Spirits entered at the Custom House in Providence by Arnold Rhodes, Master of the Sloop Bacon from Washington in North Carolina.
I have therefore to request, that you will concur with the Supervisor of Rhode Island (who has been instructed for that purpose by the Commissioner of the Revenue) in making an immediate examination into the matter in question, and if it shall appear to your mutual satisfaction, that there are no other unfavorable circumstances than a deficiency of particular certificates; you are hereby authorized to release the Spirits, transmitting however to this Office, a joint opinion on the Subject, respectively subscribed by yourself and the said Supervisor.
I am with consideration   Sir Your   most Obedient Servant
Alexander Hamilton
Jeremiah Olney Esquire
Collector of Providence
